Citation Nr: 0817084	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-41 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's notice of appeal was filed in a timely 
manner as to the issue of entitlement to basic eligibility 
for enrollment in the Department of Veterans Affairs (VA) 
medical healthcare system.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida, in which the VAMC determined that the veteran was 
ineligible for VA medical care.  The Regional Office (RO) in 
St. Petersburg, Florida, certified the appeal to the Board.  

A personal hearing before a Veterans Law Judge at the RO was 
scheduled for April 2007.  Before the scheduled date for the 
hearing, the veteran wrote to the RO explaining that he would 
be unable to attend the hearing.  He did not ask for the 
personal hearing to be rescheduled.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board can not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  An appeal to the Board consists of a timely-
filed notice of disagreement in writing and a timely-filed 
substantive appeal received in response to a statement of the 
case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2007).  The 
veteran has one year from the date of notification of the 
adverse decision to file a notice of disagreement to initiate 
the apeals process.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  The date of mailing the letter of notification 
is presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  An untimely notice of 
disagreement deprives the Board of jurisdiction to consider 
the merits of an appeal.  38 U.S.C.A. § 7105(c); Marsh v. 
West, 11 Vet. App. 468, 470 (1998).  

The Board notes that the VAMC notified the veteran that he 
was not eligible for enrollment in the VA medical healthcare 
system in a letter dated May 10, 2003.  VA did not receive 
his notice of disagreement until September 6, 2005.  Since 
the notice of disagreement was received more than one year 
following the date the notice was sent to the veteran, the 
Board is going to consider the issue whether it lacks 
jurisdiction over the appeal due to an untimely notice of 
disagreement.  

In March 2008, the Board notified the veteran of the 
potential jurisdictional defect in his case.  38 C.F.R. 
§ 20.101(d).  In response to that letter, the veteran has 
requested a personal hearing before a before a member of the 
Board to be held at the local VA.  Although the veteran lives 
in Jacksonville, Florida, and the RO in St. Petersburg, 
Florida, has jurisdiction over this appeal, he has requested 
that his hearing be held at the RO in Louisville, Kentucky.  

Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a member of the Board of Veterans' 
Appeals at the RO.  Please note that the 
veteran has requested that the hearing be 
held in Louisville, Kentucky.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


